The judgment which is the basis of the contempt proceeding was entered on a jury verdict in favor of the plaintiff in the sum of *952$208,354.68. Simultaneously with, the decision in this contempt proceeding, the said judgment is being reversed (Blumenberg v. Neubecker, 15 A D 2d 952). If it be assumed arguendo that the contempt order was proper when made and that the mere reversal of a judgment which was the foundation for a civil contempt order does not require reversal of the civil contempt order, it is our opinion that in an action of the nature here involved the interests of justice do not require defendant to purge himself of this contempt by paying the amount specified in the order (cf. Matter of Cost [Benetos], 277 App. Div. 1049, affd. 304 N. Y. 800). Ug'hetta, Acting P. J., Brennan and Hopkins, JJ., concur; Kleinfeld and Hill, JJ., dissent and vote to affirm the order, with the following memorandum: Defendant violated an unambiguous direction by the court and an explicit assurance by his counsel to the court that his financial condition would be maintained in “status quo” while execution of the judgment was stayed. He deliberately violated such direction and such assurance. Hence, he was properly adjudged in contempt.